PRYOR, J.,
(concurring.) Upon the record no error of law or of fact in the decision of the referee is presented for review. Ho question of law is raised, because the legal conclusions are justified by the findings, (Daniels v. Smith, [N. Y. App.] 29 N. E. Rep. 1098,) because no finding is wholly without evidence, (Halpin v. Insurance Co., 118 N. Y. 165, 23 N. E. Rep. 482,) and because there was no refusal of a request to find, (Code, § 993.) Heither is any question of fact before us, because the appellants made no request for a finding. Hugg v. Shank, (Sup.) 4 N. Y. Supp. 929; Bish. Code Pr. 395; 2 Rum. Pr. 334. Facts not found, and as to which no finding was requested, may not be considered for the purpose of reversing a judgment. Burnap v. Bank, 96 N. Y. 126; Thomson v. Bank, 82 N. Y. 1.